Case 1:18-cv-12571-LTS Document 1-3 Filed 12/14/18 Page 1 of 4




          EXHIBIT C
             Case 1:18-cv-12571-LTS Document 1-3 Filed 12/14/18 Page 2 of 4




                         COMMONWEALTH OF MASSACHUSETTS

MIDDLESEX,SS.                                        SUPERIOR COURT DEPARTMENT
                                                     QF THE TRIAL COURT


                                                     )
RIMMA VAKS                                           )
                                                     )
                      Plaintiff,                     )
v.                                                   )       C.A. No. 1881-CV-02687
                                                     )
TOM QUINLAN,DORIAN LEBLANC and                       )
LUMIRADX                                             )
                                                     )
                      Defendants.                    )
                                                     )


                     NOTICE OF FILING OF NOTICE OF REMOVAL

       Please take notice that Defendants Tom Quinlan, Dorian LeBlanc and LumiraDx,Inc. filed

a Notice of Removal on December 14, 2018, a copy of which is attached hereto as Exhibit 1, in

the United States District Court for the District of Massachusetts, which is incorporated herein by

reference.

       Please take further notice that, pursuant to 28 U.S.C. § 1446(d), the filing of such Notice

of Removal in the United States District Court, together with the filing of a copy ofthat Notice of

Removal with the Clerk of this Court, effects removal of this action to the United States District

Court, and this Court may proceed no further unless and until the case is remanded.




                                                 1
        Case 1:18-cv-12571-LTS Document 1-3 Filed 12/14/18 Page 3 of 4




                                   Respectfully submitted,

                                   TOM QUINLAN, DORIAN          LEBLANC and
                                   LUMIRADX,INC.

                                   By their attorneys,

                                       a..1-4-6-1'   fi      •"(-4'
                                   Gauri Punjabi(BBO #675781)
                                   MINTZ, LEVIN, COHN, FERRIS, GLOVSKY &
                                   POPEO,P.C.
                                   One Financial Center
                                   Boston, Massachusetts 02111
                                   Phone:(617)542-6000
                                   Fax:(617)542-2241
                                   GPPunjabi@mintz.com


Dated: December 14, 2018




                                     2
         Case 1:18-cv-12571-LTS Document 1-3 Filed 12/14/18 Page 4 of 4




                               CERTIFICATE OF SERVICE

       I, Gauri P. Punjabi, hereby certify that on this 14th day of December 2018, I served the
foregoing upon the following via Federal Express as follows:

                                    Rimma Vaks,Pro Se
                                      103 Puritan Lane
                                   Swampscott, MA 01907
                                      (781)581-6994



                                            Gauri P. Punjabi




                                              3
